Citation Nr: 0115200
Decision Date: 05/31/01	Archive Date: 07/18/01

DOCKET NO. 98-16 318               DATE MAY 31, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUES

1. Entitlement to an increased evaluation for post-operative
impairment of the left clavicle and scapula, currently evaluated as
10 percent disabling.

2. Entitlement to an increased evaluation for right knee
disability, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

M. Herman, Counsel 

INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on
appeal of a March 1998 decision of the Department of Veterans
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing on the issue of an increased evaluation for post-
operative impairment of the left clavicle and scapula was held
before a member of the Board in Washington, D.C., in December 1999.
The issue of increased evaluation for right knee disability was not
ripe for appellate consideration at that time. A transcript of that
hearing has been associated with the claims folder.

REMAND

The record reflects that on a VA Form 9 dated July 14, 2000, the
veteran requested that he be scheduled for a personal hearing
before a member of the Board at the RO (travel Board hearing). On
another document dated May 2, 2001, the veteran's representative
indicated that the veteran has requested a travel Board hearing. To
date, the veteran has not been scheduled for a travel Board
hearing.

In light of these circumstances, the case is REMANDED to the RO for
the following:

The veteran should be scheduled for a travel Board hearing in
accordance with the docket number of his appeal.

2 -

The appellant has the right to submit additional evidence and
argument on the matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet.App. 369 (1999). By this remand the
Board intimates no opinion, either factual or legal, as to any
ultimate outcome warranted in this case.

Shane A. Durkin 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

3 -



